Citation Nr: 0949093	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  09-06 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Basic eligibility for nonservice-connected pension 
benefits.

2.  Entitlement to service connection for bilateral trench 
foot. 

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1975 to March 
1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, and rating decisions dated in April 
2008 and September 2008 of the RO in Shreveport, Louisiana.  
In its October 2007 rating decision, the RO denied 
entitlement to basic eligibility for nonservice-connected 
pension benefits.  The Veteran perfected an appeal.

In its April 2008 rating decision, the RO denied entitlement 
to service connection for a bilateral knee condition and 
bilateral trench foot; and in its September 2008 rating 
decision, the RO denied entitlement to service connection for 
DJD of the left ankle.  The Veteran submitted timely notices 
of disagreement with these decisions.  Statements of the case 
were issued on September 17, 2009.  A VA Form 646 was 
received on October 29, 2009.  Although the only issue listed 
on the VA Form 646 was eligibility for nonservice-connected 
pension benefits, reference was made to foot, knee, and ankle 
disabilities within the document.  Therefore, it is accepted 
as a timely substantive appeal as to the issues of service 
connection for bilateral trench foot, a bilateral knee 
condition, and a left ankle disorder.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  A VA Form 9 specifically 
addressing these claims was subsequently mailed to the Board 
on November 30, 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In a VA Form 9 received at the Board in December 2009, the 
Veteran submitted a request for a local Travel Board hearing 
before a Veterans Law Judge.  Since the RO is responsible for 
scheduling hearings before the Board, a remand to the RO is 
necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

